UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1797



SEKOU SYLLA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-188-459)


Submitted:   March 29, 2006                 Decided:   April 28, 2006


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., for Petitioner.
Peter D. Keisler, Assistant Attorney General, Leslie McKay, Senior
Litigation Counsel, Sam E. Taylor, Jr., Special Trial Attorney,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sekou Sylla, a native and citizen of the Ivory Coast,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.*

           In his petition for review, Sylla challenges the Board’s

determination that he failed to establish eligibility for asylum.

To obtain reversal of such a determination denying eligibility for

relief, an alien “must show that the evidence he presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Sylla fails to show that the evidence compels a

contrary result.   Accordingly, we cannot grant the relief that he

seeks.

           Sylla also challenges the Board’s denial of his motion to

remand.   We review the Board’s decision to deny a motion to remand

for abuse of discretion.    Obioha v. Gonzales, 431 F.3d 400, 408

(4th Cir. 2005).      In view of the specific statutory language

limiting a Visa Waiver Program participant’s ability to apply for



     *
      As Sylla’s brief raised no claims concerning the denial of
withholding of removal or protection under the Convention Against
Torture, any such claims are waived. Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).

                               - 2 -
any relief but asylum, 8 U.S.C. § 1187(b) (2000), we conclude that

the Board did not abuse its discretion in denying Sylla’s motion to

remand so that he could pursue adjustment of status.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -